The State




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                  Wednesday, March 4, 2015

                                     No. 04-14-00555-CR

                                    Robert MARTINEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 307125
                        Honorable Jason K. Pulliam, Judge Presiding

                                       ORDER
       On March 2, 2015, Appellant filed a pro se motion to inspect the appellate record.
Appellant is already represented in this appeal by court-appointed counsel:
              Patrick B. Montgomery
              111 Soledad Street, Suite 300
              San Antonio, Texas 78205
              patmontgomery@gmail.com
              210-225-8940
              978-285-4664 (Fax)
       Appellant does not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Appellant’s pro se motion is DENIED.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court